Citation Nr: 1519411	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-13 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, excluding depression, to include as due to undiagnosed illness.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980 and from August 1989 to August 1993, with service in Southwest Asia from October 1990 to April 1991.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2010 and May 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to service connection for a psychiatric disorder, to include as due to undiagnosed illness, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A January 1994 rating decision denied service connection for PTSD, finding that there was no diagnosis of record.  The Veteran did not submit a notice of disagreement nor new and material evidence within one year after notice of that rating decision.

2.  After the January 1994 rating decision, medical treatment records have indicated PTSD or PTSD-like symptoms; this is new evidence that is not merely cumulative or duplicative of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.



CONCLUSIONS OF LAW

1.  The January 1994 RO decision that denied a claim for service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014).   

2.  Evidence received since the January 1994 rating decision is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, the Board reopens the claim for service connection for PTSD.  Under these circumstances, there is no prejudice to the Veteran in adjudicating the application to reopen without further discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (stating that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim is a component of the question of what is new and material evidence, rather than a separate determination).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 11 . 

Additionally, where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1). 

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

 Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In January 1994 the RO denied the Veteran's claim for service connection for PTSD, noting that there was not diagnosis of PTSD.  He received notice of the rating decision and his appellate rights in a letter dated in January 1994.  Neither new and material evidence nor a notice of disagreement was received within one year of the rating decision.  Thus, the rating decision is final.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 19.25, 19.26.  

In a February 2010 rating decision, the RO again denied service connection for PTSD, noting that PTSD was not shown at a January 2010 VA examination.  However, in March 2010, and in subsequent months within the year after February 2010, medical evidence was received to indicate diagnoses including rule out PTSD and PTSD-like symptoms related to his period of active service.  This constituted new and material evidence received within the appeal period for the claim and required readjudication of the claim.  Thus the February 2010 RO rating decision is not final.  See 38 C.F.R. § 3.156(b).  The claim was readjudicated in May 2011, and the Veteran timely appealed that determination.   

Although the RO has reopened the claim for service connection for PTSD and denied entitlement on the merits, the Board must make its own determination as to whether new and material evidence has been received to reopen a claim.  That is, the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of the finding of the RO.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Further, the current claim has been recharacterized to meet the reasonable expectations of the Veteran as a lay-claimant.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claimant seeking service connection for psychiatric disability who has no special medical expertise is not competent to provide diagnosis requiring application of medical expertise to facts such as claimant's description of history and symptoms; VA should construe claim for service connection based on reasonable expectations of non-expert claimant).  Depression is expressly excluded as it was separately denied in a 2010 rating decision and the Veteran has not appealed that decision, or attempted to reopen it.  See Clemons, 23 Vet. App. at 5 (noting that the Veteran's reasonably lay expectations do not expand the claim where there is a prior final decision).  Accordingly, the issues on appeal have been characterized as noted on the title page of this decision.

Since the time of the January 1994 rating decision the Veteran has been found to have PTSD-like symptoms and diagnoses to include PTSD and rule out PTSD have been rendered.  March 2010 VA records of treatment include diagnosis of PTSD-like symptoms and rule out PTSD and by history relate these symptoms and findings to the Veteran's period of active service.  Further, as reflected in a May 2012 SSA decision, the Veteran has been found by that agency to have "anxiety/PTSD" (the questionable nature of the diagnosis of PTSD as opposed to anxiety was noted by an SSA clinician in July 2011).  

The newly received evidence is not merely cumulative or duplicative or evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim.  Accordingly, the claim is reopened.  See 38 C.F.R. § 3.156.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

The information on a CD received from the SSA in approximately January 2013 did not include the medical treatment records listed in the Medical Records section of the List of Exhibits document associated with the CD.  The medical treatment records in the possession of SSA should be sought, as they are pertinent to the Veteran's diagnosis of PTSD, his service-connected fibromyalgia, and his employability.  VA has a duty to obtain potentially relevant Social Security Administration (SSA) records when it has actual notice that the Veteran is receiving SSA benefits.  See Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).

At his February 2014 Board hearing the Veteran described receiving ongoing treatment for his psychiatric and physical disabilities, to include treatment for fibromyalgia, and "PTSD classes" during the past two years.  These are not associated with the claims file.  The AOJ should seek to obtain updated records of VA treatment for psychiatric disability and for service-connected fibromyalgia.  See 38 U.S.C.A. § 5103A(a)-(c).

Thereafter, the Veteran should be offered a new VA examination and opinion as to whether he has psychiatric disability related to active service or aggravated by service-connected disability, and whether he is unable to secure or maintain substantially gainful employment by reason of his service-connected disabilities, to include review of the updated medical evidence in the claims file.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the paper or virtual claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  Contact the SSA and request the records of medical treatment indicated in the Medical Records section of the List of Exhibits listed in the information on a CD received from SSA in approximately January 2013.

4.  Once all available relevant records have been received, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a VA examination.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must first provide all non-depression psychiatric diagnoses.  Then, for all diagnosed disorders, the examiner must provide an opinion, in light of the examination findings and the service and post-service medical evidence of record, whether each disorder is 1) at least as likely as not (50 percent or greater probability) caused or aggravated by military service; 2) at least as likely as not (50 percent or greater probability) caused by the Veteran's service-connected fibromyalgia; and  3) at least as likely as not (50 percent or greater probability) aggravated by the Veteran's service-connected fibromyalgia. 

The examiner must address the Veteran's service treatment and personnel records, SSA records, VA treatment records, and private medical records.

Regarding the claim for PTSD, the examiner must express an opinion as to whether the Veteran meets the criteria for PTSD contained in DSM-IV.  If the examiner finds that the Veteran meets such criteria, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors 1) established as having occurred during active service or 2) claimed by the Veteran that are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

Finally, the examiner must provide an opinion as to whether the Veteran experiences psychiatric disability due to a condition for which a diagnosis cannot be provided.  If this is the case, provide an opinion regarding whether the symptoms are due to an undiagnosed illness or medically unexplained chronic multi-symptom illness resulting from service in Southwest Asia during the Gulf War.

5.  After the above examination is conducted and a report is associated with the claims file, a social and industrial survey must be obtained to ascertain the Veteran's social interactions and work or work-like functioning.  The evidence of record must be made available to and reviewed by the individual conducting the survey.  The report from this survey must include comments on the Veteran's day to day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected disabilities.  Information must be sought from current or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing.  The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

6.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

8.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


